While the general contractor in the construction of a building owes to the employees of a subcontractor a common-law duty of exercising reasonable care to make safe the places of work provided by him, and the ways and approaches to such places (cf. Iacono v. Frank & Frank Contr. Co., 259 N. Y. 377), the scaffold from which plaintiff fell was neither a place of work provided by the general contractor nor a way of approach to such place. Upon the evidence here presented, the scaffold did not constitute a place of work within the purview of section 200 of the Labor Law. Judgment unanimously reversed, with costs to the appellants, and judgment is directed to be entered in favor of the appellants dismissing the complaint herein, with costs. Concur — Callahan, J. P., Breitel, Bastow and Rabin, JJ.